Fourth Court of Appeals
                              San Antonio, Texas
                                       
                                   JUDGMENT
                                       
                              No. 04-20-00016-CR
                                       
                            Erica Hampton BICKNELL,
                                   Appellant
                                       
                                      v.
                                       
                              The STATE of Texas,
                                   Appellee
                                       
          From the 290th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2019CR4489
                  Honorable Laura Lee Parker, Judge Presiding

        BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS
                                       
	In accordance with this court's opinion of this date, the trial court's judgment is AFFIRMED.

	SIGNED October 14, 2020.


                                       _____________________________
                                       Sandee Bryan Marion, Chief Justice